COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


CHAP VAN NGO
                                             MEMORANDUM OPINION*
v.   Record No. 2566-00-4                         PER CURIAM
                                                APRIL 17, 2001
N & L CARPENTRY AND
 EMPLOYERS INSURANCE OF WAUSAU


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Chap Van Ngo, pro se, on brief).

             (Susan A. Evans; Siciliano, Ellis, Dyer &
             Boccarosse, on brief), for appellees.


     Chap Van Ngo (claimant) contends that the Workers'

Compensation Commission erred in finding that (1) his claim for

additional temporary total disability benefits was barred by the

applicable statute of limitations contained in Code § 65.2-708;

(2) he was not entitled to an award of permanent partial

disability benefits; (3) employer was not responsible for

medical expenses for services rendered to claimant by Dr. Chan

Dang-Vu and Vencor Hospital; (4) he was not entitled to

reimbursement for cash advances, ATM withdrawals, gas and food

charges, automobile repair bills and office supplies as these

did not constitute "medical expenses" under the Workers'

Compensation Act ("the Act"); and (5) employer was not


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
responsible for claimant's credit card charges for

"prescriptions and sundries."    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.

                     I.   Statute of Limitations

     Claimant sustained a compensable injury by accident on

March 17, 1997 while in the course of his employment with N & L

Carpentry.   Pursuant to a Memorandum of Agreement and Agreed

Statement of Fact submitted by the parties to the commission, on

July 17, 1997, the commission awarded claimant temporary total

disability benefits for March 25 and 26, 1997 and lifetime

medical benefits causally related to his compensable injury.

     Code § 65.2-708(A) provides that the commission may not

review a claim for change in condition "after twenty-four months

from the last day for which compensation was paid, pursuant to

an award under this title . . . ."      Claimant's claim for

additional compensation benefits was filed on July 26, 1999,

more than twenty-four months after March 26, 1997, the last day

for which he was paid compensation pursuant to the prior award.

Accordingly, the commission did not err in finding that

claimant's claim for temporary total disability benefits was

time-barred.




                                - 2 -
            II.    Permanent Partial Disability Benefits

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     Code § 65.2-503(C)(1) provides compensation for permanent

and total incapacity when there is "loss of both hands, both

arms, both feet, both legs, both eyes, or any two thereof in the

same accident . . . ."    Subsection (D) provides that "the

permanent loss of the use of a member shall be equivalent to the

loss of such member, and for the permanent partial loss or loss

of use of a member, compensation may be proportionately

awarded."

     To meet his burden of proof under this section, claimant

was required to prove that he is unable to use his permanently

impaired members in gainful employment.     See Virginia Oak

Flooring Co. v. Chrisley, 195 Va. 850, 857, 80 S.E.2d 537, 541

(1954).   In addition, claimant was required to "establish that

he has reached maximum medical improvement and . . . his

functional loss of capacity [must] be quantified or rated."

Cafaro Constr. Co. v. Strother, 15 Va. App. 656, 661, 426 S.E.2d
489, 492 (1993).    Unless we can say as a matter of law that

claimant's evidence sustained his burden of proof, the

commission's findings are binding and conclusive upon us.       See




                                 - 3 -
Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d
833, 835 (1970).

     In denying claimant's claim for permanent partial

disability benefits, the commission found as follows:

            [C]laimant has not specified upon what basis
            he claims an award of permanency. The
            medical records do not reflect that the
            claimant has suffered a permanent loss of
            function in any scheduled member or that an
            injury to a non-scheduled member has caused
            a permanent limitation in the use of a
            scheduled member. Although Dr. [Sheila]
            Jahan initially discharged the claimant from
            her care on July 21, 1998, and opined that
            he had reached maximum medical improvement,
            she resumed his care in January of 1999 and
            continues to causally relate her treatment
            to the compensable accident of March 1997.
            There is no specific medical opinion in the
            record suggesting that a particular
            scheduled member injury had reached maximum
            medical improvement, nor is their [sic] any
            permanency rating found in the medical
            records.

     The commission's findings are amply supported by the

medical records.   In the absence of any medical evidence of

permanent impairment, maximum medical improvement, and a

quantified or rated functional loss of capacity, we cannot find

as a matter of law that claimant's evidence sustained his burden

of proof.

 III.   Medical Expenses of Dr. Chan Dang-Vu and Vencor Hospital

     In the deputy commissioner's August 19, 1999 opinion, she

addressed whether employer had paid the medical expenses of

Dr. Chan Dang-Vu and Vencor Hospital and whether it was still

                                - 4 -
responsible for those expenses.      The deputy commissioner found

that the bills for Vencor Hospital had already been paid by

employer and that the medical treatment of Dr. Chan Dang-Vu was

not authorized and, therefore, not employer's responsibility.

Claimant did not seek review of that opinion before the full

commission and, therefore, it became final.      Accordingly, the

commission did not err in finding that the deputy commissioner's

August 19, 1999 decision regarding those medical expenses is now

res judicata and may not be re-litigated.

               IV.    Reimbursement of Various Expenses

     Claimant sought reimbursement of cash advances and

withdrawals from ATMs, the cost of gas and food, repairs to his

vehicle and office supplies.      Although claimant presented

several statements reflecting these charges, no evidence

established that they constituted reasonable, necessary, and

causally related medical expenses as provided for under the Act.

Accordingly, we cannot find that claimant's evidence sustained

his burden of proving he was entitled to reimbursement for these

expenses.

                     V.   Prescriptions and Sundries

     In denying claimant's request for reimbursement of credit

card charges for "prescriptions and sundries," the commission

found as follows:

                 The claimant testified that these
            charges were strictly for the filling of

                                  - 5 -
          prescriptions. As noted by the Deputy
          Commissioner, however, the claimant has
          provided no information reflecting the
          nature of the prescriptions filled, their
          purpose, their relationship to the
          compensable accident, nor which physician
          prescribed them. Therefore, even if we
          accept the claimant's testimony, the
          Commission is unable to make the threshold
          determination as to whether the medical
          expenses are reasonable and necessary.
          Taking into consideration the fact that the
          claimant has sought, and apparently
          continues to seek treatment with
          unauthorized medical providers who issue
          prescriptions for him, a more definitive
          explanation of these charges is required
          before the employer can be held responsible
          for them.

     In light of claimant's continued unauthorized medical care

and his inability to provide any explanation of the identity of

the medications or the physicians who prescribed them, we cannot

find as a matter of law that his evidence sustained his burden

of proving that these expenses constituted reasonable,

necessary, and causally related medical expenses under the Act.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 6 -